SHORES, Justice.
We deny certiorari. The defendant appealed his case to the Alabama Court of Criminal Appeals, which affirmed but wrote no opinion. 550 So.2d 1090. Defendant petitions this Court for the writ of certiorari, but he has not complied with Rule 39(k), Alabama Rules of Appellate Procedure, failing to provide a statement of the facts. Noncompliance with Rule 39(k) prevents review by this Court where the intermediate appellate court has passed judgment with no opinion. Ex parte Save our Streams, Inc., 541 So.2d 549 (Ala. 1989).
WRIT DENIED.
HORNSBY, C.J., and JONES, HOUSTON and KENNEDY, JJ., concur.